DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.       Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015167403 (WO) with evidence provided by Rolfes (Published U.S. Application No. 2017/0129665) or Ng et al (Published U.S. Application No. 2015/0250349).           WO discloses a mixer with beverage product comprising a container with a bottom part (1) and top part (2) closed together and sealed in such manner that the contents inherently do not leak out and wherein said parts defining an interior chamber (Fig. 1); a static agitator mechanism in the interior chamber (e.g. grooves; see bottom of container in Fig. 4); and a beverage contained in the inner chamber in the container including, for example, beverages comprising alcoholic and non-alcoholic beverages (e.g. carbonated beverage; see page 10, lines 13-24) , wherein the agitator is inherently configured to mix the beverage (upon manually slamming the container against a hard surface) to form a foam layer on the beverage (e.g. page 9, lines 6-16).           The claims further call for the container to be a bottle.  Although WO does not specifically recite same as being a bottle, other similar mixer containers with tops and bottoms are referred to as bottles as evidenced by Ng et al and Rolfes.  Note also that the bottom parts of each may be used as “glasses” for drinking without the top.  As such, the container of WO is considered to be a bottle. 
Claim Rejections - 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015167403 (WO) taken together with Rolfes (Published U.S. Application No. 2017/0129665) or Ng et al (Published U.S. Application No. 2015/0250349).            In the alternative, if it is shown that the container of WO is not or cannot be a bottle, the following should be noted.  As discussed above, similar mixer containers with tops and bottoms are referred to as bottles as shown by either one of Ng et al and Rolfes.  Note also that the bottom parts of each may be used as “glasses” for drinking without the top.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified WO to incorporate the aspects of either one of Rolfes and Ng et al to make same a bottle shape as a matter of preference. 6.        Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015167403 (WO) taken together with U.S. Patent No. 1997481 (Buttner) alone or with either Rolfes (Published U.S. Application No. 2017/0129665) or Ng et al (Published U.S. Application No. 2015/0250349).            If it is shown that WO does not provide chocolate (page 10, lines 13-24) with carbonated water (earlier in the specification), it is well known to mix chocolate with carbonated water as set forth, for example, in Buttner (e.g. page 2, right col., lines 61-65).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed chocolate with carbonated water as a matter of preference.7.        Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO2015167403 (WO) taken together with U.S. Patent No. 2118184 (Fronmuller et al) alone or with either Rolfes (Published U.S. Application No. 2017/0129665) or Ng et al (Published U.S. Application No. 2015/0250349).            WO is silent regarding a carbonated beverage having coffee but is open to “other dietary combinations” (page 10, line 16).  However, it is well known to mix a coffee source with carbonated water as set forth, for example, in Fronmuller et al (e.g. page 2, left. col., lines 3-13).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed coffee with carbonated water as a matter of preference.                                                      Double Patenting
8.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.       Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11123699. Although the claims at issue are not identical, they are not patentably distinct from each other.  In particular, instant claims 1-5 are generic to full encompass the claims 1-4 of U.S. Patent No. 11123699 except for the limitation that the base beverage is non-alcoholic.  However, such limitation to the particular type of beverage is not considered to be a patentable distinction, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed beverage bases which are not only non-dairy, but also non-alcoholic as a matter of preference in the taste of the beverage desired.          Regarding instant claims 6-9, same are different from claims 5-7 of U.S. Patent No. 11123699 in requiring the beverage to comprise carbonated water and a non-dairy, non-alcoholic base beverage.  Claims 5-7 of U.S. Patent No. 11123699 do not limit the particular beverage ingredients employed.  However, such limitation to the particular type of beverage ingredients in instant claims 6-9 is not seen as a patentable distinction, and it would have been further obvious to have employed beverage bases which are not only non-dairy, but also non-alcoholic as a matter of preference in the taste of the beverage desired.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
November 4, 2022